DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
As stated previously, the instant application has an effective filing date of 22 Mar 17.
Information Disclosure Statement
Examiner acknowledges Applicant’s newly submitted Information Disclosure Statement (IDS) submitted on 1 Mar 22, and has marked this IDS as “considered”.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material, or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes at least one claim limitation that does not use the word “means,” but is nonetheless being questionably interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder (i.e. “a safety-ensuring unit”) that is coupled with functional language (i.e. “safety-ensuring” and “wherein a triggering signal to cause circumferential displacement of the one or more of the airfoils is transmitted from said safety-ensuring processing unit to said ejector…”, which may be alternatively read as “the safety-ensuring processing unit configured to transmit a triggering signal to said ejector to cause circumferential displacement of the one or more of the airfoils…”) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such a claim limitation is: “a safety-ensuring processing unit” found in each of Claims 6, 9, 14-15, and 19.
Because this claim limitation is being questionably interpreted under 35 U.S.C. 112(f), it is currently being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“a safety-ensuring processing unit” in Claims 6, 9, 14-15, and 18 – “the safety-ensuring processing unit is an onboard computer”, Page 4 of the specification and per originally filed Claim 9 (also see associated objection below against Claim 9 for potentially not being further limiting from the claim in which it depends).
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).
It should be further noted that the Examiner has specifically utilized the words “questionably interpreted under 35 U.S.C. 112(f)” because: (a) this term was previously interpreted under 35 U.S.C. 112(f) along with several other terms, yet all other terms except this one were all removed from the claims in the most recent amendment, (b) Applicant’s remarks dated 15 Jun 22 made no statements relating to any of these previously utilized terms (including this one), and (c) this term’s generic placeholder is “unit” and not “means”, and absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f).  For these reasons, it is currently unclear as to whether or not this term should in fact be interpreted in this manner.  As such, Examiner is currently interpreting this term as a questionable 35 U.S.C. 112(f) term, and will await Applicant’s response to this Office action prior to confirming this interpretation (i.e. if Applicant’s response states that this interpretation is their intention, Applicant’s response fails to address the issue at all, and/or Applicant’s response provides insufficient arguments as to why this interpretation is wrong) or withdrawing this interpretation (i.e. if Applicant’s response states that this interpretation is not their intention and provides sufficient arguments as to why this current interpretation is wrong).
Drawings
The replacement drawings filed 15 Jun 22 have been accepted by the Examiner.
Claim Objections
Claim 5-6, 14-15, and 18 are objected to because of the following informalities:
(a) Claim 5 includes the term “said airfoils” (twice) and Claim 6 includes the term “the airfoils” (once), which are clearly attempting to reference the previously used term “a plurality of airfoils”; however, for consistency, the terms “said airfoils” and “the airfoils” should actually say “said plurality of airfoils” or “the plurality of airfoils”, respectively.  Appropriate corrections are required.
(b) Claim 5 includes the term “said drone” (three times), Claim 15 includes the term “said drone” (once), and Claims 6, 14, and 18 each include the term “the drone” (once each), which are clearly attempting to reference the previously used term “a multi-rotor drone”; however, for consistency, the terms “said drone” and “the drone” should actually say “said multi-rotor drone” or “the multi-rotor drone”, respectively.  Appropriate corrections are required.
(c) Claim 5 includes the term “said retainer” (once), which is clearly attempting to reference the previously used term “an airfoil retainer”; however, for consistency, the term “said retainer” should actually say “said airfoil retainer”.  Appropriate correction is required.
(d) Claim 6 includes the term “said ejector”, which is clearly attempting to reference the previously used term “a rotary ejector”; however, for consistency, the term “said ejector” should actually say “said rotary ejector”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: Claim 9 is dependent upon Claim 6, which utilizes the questionable 35 U.S.C. 112(f) term “safety-ensuring processing unit” (see Claim Interpretation section above for further details as to why this interpretation is questionable), which per the specification’s Page 4, describes this element as an onboard computer.  Claim 9 then attempts to narrow Claim 6 by stating that this particular term “is an onboard computer”, which is exactly how this term in Claim 6 would have already been interpreted assuming Examiner’s questionable interpretation of this 35 U.S.C. 112(f) term is correct.  But there are no further limitations in Claim 9 besides this one.  As such, if it is later confirmed that this term is in fact a 35 U.S.C. 112(f) term (i.e. if Applicant’s response states that this interpretation is their intention, Applicant’s response fails to address the issue at all, and/or Applicant’s response provides insufficient arguments as to why this interpretation is wrong), then Claim 9 would be an improper dependent claim for failing to further limit the subject matter of the claim upon which it depends, and would then be rejected under 35 USC 112(d) (which states “(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.”).  However, since this term is currently a questionable 35 U.S.C. 112(f) term, then this potential dependency issue is being merely considered an objection.  Appropriate corrections are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 5 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lindskog et al. (US 9613539, filed 29 Sep 14), herein “Lindskog”.
Regarding Claim 5 (independent), Lindskog discloses a decelerating system (“FIG. 4B illustrates an implementation of the UAV 400 in which the air deflectors 402 have been deployed as air deflectors 404. The expanded air deflectors 404 provide air resistance to slow the rate of descent of the UAV, thereby reducing the force at impact”, Paragraph 77) for use in conjunction with a multi-rotor drone (UAV 400; also see multiple rotors per Figs. 4a/b), comprising:
a) a plurality of airfoils (“deployable air deflectors 402, or sails… air deflectors 402 may be fabricated of a flexible material, such as nylon, cloth, rubber, etc., and rolled or folded into a retracted position… air deflectors 402 may be located at multiple positions on the UAV 400”, Paragraph 76);
b) an airfoil retainer for maintaining each of said plurality of airfoils in non-deployed form with respect to a corresponding rotor arm of said multi-rotor drone (“air deflectors 402 may be coupled to a rail or guidance mechanism that can move along the rigid members 405 to extend the air deflector 402. For example, upon detection by the damage avoidance system 101 that the risk of damage exceeds a damage threshold, the protection system 107 may cause the air deflectors 402 to deploy prior to impact…The air deflectors 404 may be deployed by moving an extension arm 406 along a rail that is coupled to the rigid members 405. The extension arm may be moved by a motor that pushes/pulls the extension arm 406 along the rails”, Paragraphs 76-77); and
c) a rotary ejector for rotating about a longitudinal axis of said multi-rotor drone and for thereby circumferentially displacing one or more of said plurality of airfoils, after being released from said airfoil retainer (“the UAV 400 may rotate or alter its yaw at a rate sufficient to cause deployment of the air deflectors 404 from the forces created by the rotation”, Paragraph 77), from a first rotor arm to a second rotor arm of said multi-rotor drone to occlude an adjacent inter-arm region (see Fig. 4B and the various rotor arm 405s and the area in between them that become occluded upon deployment).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 9, 14-15, 18, and 20 are rejected under 35 U.S.C. 103 as being obvious over Lindskog.
Regarding Claims 6 and 9, Lindskog discloses the decelerating system according to Claim 5, and Lindskog further renders obvious: one or more sensors for detecting predetermined rapid descent of the multi-rotor drone and a safety-ensuring processing unit [i.e. an onboard computer per the Claim Interpretation section described above] in data communication with said one or more sensors (“a triggering event may be determined if one or more of the detectors of the safety monitoring system 103 collects data and determines that the UAV 100 is descending at an uncontrolled rate”, Paragraph 44, “motion detector 111 may receive input data from components, such as an accelerometer and/or the distance detector 109, and calculate a velocity of the UAV 100 and/or a rate of descent of the UAV 100 based at least in part on the received input data”, Paragraph 45, “the damage risk threshold may be exceeded if the safety monitoring system 103 measures that the rate of descent of the UAV 100 exceeds a predetermined velocity…If the damage risk threshold is exceeded, the damage avoidance system 101 activates the protection system 107”, Paragraphs 50-51, “FIG. 11 depicts a flow diagram of an example process 1100 for deploying a protection element…The process is illustrated as a collection of blocks in a logical flow…the blocks represent computer-executable instructions stored on one or more computer readable media that, when executed by one or more processors, perform the recited operations. Generally, computer-executable instructions include routines, programs, objects, components, data structures, and the like that perform particular functions or implement particular abstract data types…The example process 1100 begins by detecting a loss of control of the UAV (e.g., the UAV is in an uncontrolled descent…”, Paragraphs 100/102), and with the rotary ejector (“the UAV 400 may rotate or alter its yaw at a rate sufficient to cause deployment of the air deflectors 404 from the forces created by the rotation”, Paragraph 77), wherein a triggering signal to cause circumferential displacement of the one or more of the plurality of airfoils is transmitted from said safety-ensuring processing unit [i.e. the onboard computer per the Claim Interpretation section described above] to said rotary ejector in response to detection of said predetermined rapid descent (“Upon detecting the risk of damage and prior to impact, the damage avoidance system activates a protection system having one or more protection elements that work in concert to reduce or prevent damage to the object upon impact. Reducing and/or preventing damage to the object may, in some instances, also reduce or prevent damage to the UAV…If the UAV, for example, is descending at an uncontrolled rate, the safety monitoring system, through use of various detection elements described below, measures a distance from an approaching object and determines a velocity of the UAV toward that object. Based on the collected information, the safety monitoring system determines whether the risk of damage to the object, that will be caused by the impending impact, exceeds an acceptable threshold. If the safety monitoring system determines that the risk of damage exceeds the acceptable threshold, the protection system is activated”, Paragraphs 22-23, “upon detection by the damage avoidance system 101 that the risk of damage exceeds a damage threshold, the protection system 107 may cause the air deflectors 402 to deploy prior to impact. As illustrated, the air deflectors 402 may be located at multiple positions on the UAV 400”, Paragraph 76).  Note that the above citations come from various embodiments disclosed by Lindskog rather than from a single embodiment, which is why this claim is rejected under 35 USC 103 instead of 35 USC 102, as it would have been obvious to one of ordinary skill in the art at the time of filing to utilize various embodiments for various benefits.  In particular, it would be obvious to trigger the release of one or more of the plurality of airfoils (based on that particular embodiment describing the air deflectors as merely one type of protection element) by sensing a rapid rate of decent (based on an earlier particular embodiment that was not specific to the air deflectors), for the purpose of providing a logical trigger for the release of one or more of them (“Those skilled in the art will appreciate that…the order of any method may be changed and various elements may be added, reordered, combined, omitted, modified, etc., in other implementations. From the foregoing, it will be appreciated that, although specific implementations have been described herein for purposes of illustration, various modifications may be made without deviating from the spirit and scope…Various modifications and changes may be made as would be obvious to a person skilled in the art having the benefit of this disclosure. It is intended to embrace all such modifications and changes and, accordingly, the above description is to be regarded in an illustrative rather than a restrictive sense”, Paragraphs 129-130).
Regarding Claim 14, Lindskog renders obvious the decelerating system according to Claim 6, and Lindskog further discloses that the safety-ensuring processing unit [i.e. the onboard computer per the Claim Interpretation section described above] is operable to cause deactivation of each rotor associated with the multi-rotor drone which generates lift (“If the UAV is rapidly descending toward an object, the propellers may be allowed to freely rotate as the airflow from the descent passes the blades of the propellers and the propeller motors may be operated as generators. The free rotation of the propellers will cause the rotor of the motor to rotate around the stator of the mot”, Paragraph 59, “when the hall sensor detects that the motor is rotating in a second direction, the deployment circuit is connected and current generated by the free rotation of the propellers in the second direction is provided to the deployment circuit”, Paragraph 64, “The example process 1100 begins by detecting a loss of control of the UAV (e.g., the UAV is in an uncontrolled descent, is not following the flight path, has lost power, etc.), as in 1102. In response to detecting a loss of control of the UAV, the propellers may be disengaged and allowed to freely rotate in response to the wind passing through the propellers, as in 1104. By allowing the propellers to freely rotate, the kinetic energy of the UAV descending toward the ground can be used to generate energy that may be stored, as in 1106”, Paragraph 102, “electricity may no longer be supplied to the associated propeller motors, the angles of the motor mounts may be adjusted, and/or any energy generated by the propeller motors may be routed for various functions (e.g., recharging one or more power modules, power a sensor, power the damage avoidance system 101, deploy a protection element, charge a capacitor, etc.)”, Paragraph 113).
Regarding Claim 15, Lindskog renders obvious the decelerating system according to Claim 6, and Lindskog further renders obvious that the safety-ensuring processing unit [i.e. the onboard computer per the Claim Interpretation section described above] is operable to cause diagonally opposite airfoils of the plurality of airfoils to become circumferentially displaced and to occlude an adjacent inter-arm region while other airfoils of the plurality of airfoils continue to be in non-deployed form, to generate a sufficient value of localized lift that causes said multi-rotor drone to change its direction of descent from a first direction to a second direction (“multiple parachutes may be mounted on the same and/or different sides of the UAV 100… the orientation of the UAV may be determined and the appropriate parachute(s) deployed”, Paragraph 68, “one or more openings 702 can be selectively opened or closed to alter the air resistance on a side of the UAV 700. A control element such as a solenoid and/or motor (not shown) in the UAV 700 may cause a cover to partially or completely block one or more of the openings 702, thereby altering the resistance on a side of the UAV 700. By increasing or decreasing the air resistance, the orientation of UAV 700 can be altered”, Paragraph 84).  Note that the above citations come from a separate embodiment disclosed by Lindskog relating to the protection element as one or more parachutes rather than the embodiment disclosing the protection element as air deflectors, but as stated above with regards to Claims 6 and 9, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize various embodiments for various benefits (“Those skilled in the art will appreciate that…the order of any method may be changed and various elements may be added, reordered, combined, omitted, modified, etc., in other implementations. From the foregoing, it will be appreciated that, although specific implementations have been described herein for purposes of illustration, various modifications may be made without deviating from the spirit and scope…Various modifications and changes may be made as would be obvious to a person skilled in the art having the benefit of this disclosure. It is intended to embrace all such modifications and changes and, accordingly, the above description is to be regarded in an illustrative rather than a restrictive sense”, Paragraphs 129-130).  Furthermore, while Lindskog clearly describes multiple parachutes/openings (and thus, obviously, air deflectors) as types of a protection element that can be “selectively” deployed, to include those “on different sides” of the UAV, Lindskog does not specifically state that these different sides may be “opposite sides”.  However, this is merely a matter of obvious-to-try design choice as there are only a finite number of ways to “selectively” deploy these unique components of the protection element, and selectively doing so on opposite sides without doing so on the other sides is merely one of those obvious-to-try options, as would be any particular sequence (out of a finite number of sequence) of when a select one or more are deployed if there happens to be a particular order for when they each deploy.
Regarding Claim 18, Lindskog renders obvious the decelerating system according to Claim 15, and Lindskog further discloses that the safety-ensuring processing unit [i.e. the onboard computer per the Claim Interpretation section described above] is additionally operable to cause at least one additional airfoil of the plurality of airfoils to become circumferentially displaced, to occlude an adjacent inter-arm region during descent of the multi-rotor drone (see Fig. 4B wherein all four of the air deflectors have been deployed, which based on an initial state of only having two on opposite sides deployed per the obviousness discussion found in Claim 15 above, would inherently require at least one additional air deflector becoming circumferentially displaced after the initial state in order to have four displaced in this figure).
Regarding Claim 20, Lindskog discloses the decelerating system according to Claim 5, and Lindskog further renders obvious that each of the plurality of airfoils is independently displaceable (“the damage avoidance system 101…in consideration with data from the other components of the safety monitoring system 103…to select one or more protection elements to deploy”, Paragraph 48, “the orientation of the UAV may be determined and the appropriate parachute(s) deployed”, Paragraph 68, “a solenoid, mechanical actuator, discharge element, etc., may be energized or activated by a discharge of the stored energy to deploy any of the protection elements discussed above to reduce a risk of damage to an object with which the UAV may collide”, Paragraph 104, “under control of one or more computing systems configured with executable instructions, determining a risk of damage resulting from an impact between an unmanned aerial vehicle and an object; determining that the risk of damage exceeds a threshold; determining an orientation of the unmanned aerial vehicle relative to the object; selecting a protection element, from a plurality of protection elements, for deployment based at least in part on the determined orientation; and deploying from the unmanned aerial vehicle, prior to the impact, the protection element configured to reduce a damage to at least one of the object or the unmanned aerial vehicle caused by the impact between the unmanned aerial vehicle and the object”, Claim 1, “a protection system configured to determine an orientation of the aerial vehicle relative to the object, select a protection element, from a plurality of protection elements, for deployment based at least in part on the determined orientation, and activate the protection element prior to an impact between the aerial vehicle and the object”, Claim 16).  Note that the above citations come from various embodiments disclosed by Lindskog rather than from a single embodiment, which is why this claim is rejected under 35 USC 103 instead of 35 USC 102, as it would have been obvious to one of ordinary skill in the art at the time of filing to utilize various embodiments for various benefits.  In particular, it would be obvious to trigger the selective and potentially independent release of one or more of the plurality of airfoils (based on that particular embodiment describing the air deflectors as merely one type of protection element) for the same reason as why one of ordinary skill in the art would do so with another type of protection element such as the parachutes or other types cited to above (“Those skilled in the art will appreciate that…the order of any method may be changed and various elements may be added, reordered, combined, omitted, modified, etc., in other implementations. From the foregoing, it will be appreciated that, although specific implementations have been described herein for purposes of illustration, various modifications may be made without deviating from the spirit and scope…Various modifications and changes may be made as would be obvious to a person skilled in the art having the benefit of this disclosure. It is intended to embrace all such modifications and changes and, accordingly, the above description is to be regarded in an illustrative rather than a restrictive sense”, Paragraphs 129-130).
Response to Arguments
Applicant’s amendments with respect to the previously made drawing objection and the previously made Claim Rejections under 35 USC 112 have been fully considered and are persuasive; as such, all previously made drawing objections and Claim Rejections under 35 USC 112 have been withdrawn.  However, in view of the amendments to the claims, two new objections have been made against Claims 6 and 9, respectively, and new prior art rejections have been made under 35 USC 102/103 now that the definitive meaning of the claims allowed for a proper prior art search, which yielded the Lindskog reference as the closest prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS E WORDEN/Primary Examiner, Art Unit 3663